By the Court

Lumpkin, Judge.
The single point presented in this case is, whether the special agreement entered into by the plaintiffs in error with Jones could be given in evidence by them, under the plea of non assumpsit, to screen them from accounting for the money collected by them on the fi.fa., at the instance of Jones, against Britt and Cheshire.
That this could be done in England, and in those States where their pleadings are regulated by the common law, there can be no doubt; for there the general issue (¿. e., that the defendant did not promise in manner and form alleged by the plaintiff',) puts in issue not only the receipt, by the defendant, of the money claimed by the plaintiff, but also the existence of all those fads which make his receipt of it a receipt to the use of the plaintiff'. But this is not admissible under our judiciary, which requires the answer of the defendant to be in writing, signed by the party, or the attorney, and to set forth plainly, fully, and distinctly, the cause of defence.. The plaintiff, if thus put on his guard, might show that this paper was obtained by duress.
This case comes fully within the principle of J. Johnson and E. J. Black, vs. Neil Ballingall, decided by this court in May, 1846, at Milledgeville. (Ante p. 68.)
Judgment affirmed.